

115 HR 5370 IH: Eliminate Failed IRS Oversight Board Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5370IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to eliminate the IRS Oversight Board.
	
 1.Short titleThis Act may be cited as the Eliminate Failed IRS Oversight Board Act. 2.Elimination of IRS Oversight Board (a)In generalSubchapter A of chapter 80 of the Internal Revenue Code of 1986 is amended by striking section 7802 (and by striking the item relating to such section in the table of sections of such subchapter).
			(b)Conforming amendments
 (1)Section 4946(c) of such Code is amended by adding or at the end of paragraph (5), by striking , or at the end of paragraph (6) and inserting a period, and by striking paragraph (7). (2)Section 6103(h) of such Code is amended by striking paragraph (6).
 (3)Section 7803(a) of such Code is amended by striking paragraph (4). (4)Section 7803(c)(1)(B)(ii) of such Code is amended by striking and the Oversight Board.
 (5)Section 7803(c)(2)(B)(iii) of such Code is amended by striking the Oversight Board,. (6)Section 8D of the Inspector General Act of 1978 is amended—
 (A)in subsections (g)(2) and (h), by striking the Internal Revenue Service Oversight Board and, (B)in subsection (l)(1), by striking or the Internal Revenue Service Oversight Board, and
 (C)in subsection (l)(2), by striking and the Internal Revenue Service Oversight Board. 